DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/24/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.
Claims 1-3, 5-6, 9-13 have been amended.
Claims 1-6, 8-14, and 16 are pending and are under examination.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuji et al., 2000, in view of Hilkens et al., 1997, Kalinksi et al., 1997, and Vieira et al., 2000 (all of record).
Tsjui et al. teach a method for producing mature human dendritic cells consisting of providing human immature dendritic cells and contacting immature dendritic cells with heat inactivated BCG or BCG-CWS (see pg. 6884, in particular).  Tsjui et al. also teach that said immature dendritic cells can be provided by isolating human mononuclear cells (i.e. monocytic dendritic cell precursors) and culturing in GM-CSF and IL-4 (see pg. 6884 in particular). Tsuji et al. teach that the BCG matured dendritic cells produce IL-12p40 (see page 6886, in particular). 

Hilkens et al. teach that IFN-gamma upregulates IL-12p70 production by maturing dendritic cells when used in combination with bacterial maturation factors (LPS or SAC) or with CD40/CD40L (see page 1922-1923, in particular). Hilkens et al. teach more than 100 fold enhancement of IL-12 production with IFN-gamma compared to the maturation factors alone (see Fig 3).  Hilkens et al. teach that such IL-12 producing dendritic cells induce Th1 cell development (i.e. type 1 polarizing, see page 1924, in particular). Hilkens et al. teach the IL-12p40 and IL-12p35 subunits of IL-12p70 can be differentially regulated, and that combining maturation factors that induce IL-12p40, with IFN-gamma, which induces transcription of IL-12p35 can be responsible for the induction of IL-12p70 (see page 1924, in particular).  Kalinski et al. teach that IL-12p70 and IL-10 are opposing factors, and that IFN-gamma induces IL12p70, but suppresses IL-10 production from dendritic cells (i.e. increases the ratio of IL-12p70 to IL-10), while factors that induce IL-10 from dendritic cells, such as PGE-2, suppress IL-12  (see page 30 and 32, in particular).   Likewise, Vieira et al. teach that IL-12 and IL-10 are opposing factors, with IL-12 production by DC correlated with TH1 priming, and IL-10 production correlated with immune suppression or TH2 priming (see page 4507 and 4511). Furthermore, Vieira et al. teach that IFN-gamma profoundly increases the ability of maturing human dendritic cells to produce IL-12p70 irrespective of the mode of induction of DC maturation, and particularly teaches that IFN-gamma can synergize with TNF for increasing IL-12 production (see pg. 4508, in particular).  Furthermore, Vieira et al. teach that IFN-gamma can reciprocally increase production of IL-12p70 by dendritic cells when present during maturation even in the presence of IL-10 inducing factors, such as PGE-2, and that it is the relative ratio of IFN-gamma with the other factors that impacts IL-12 producing capacity of dendritic cells (see pages 4508-4509, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add IFN-gamma, as taught by Hilkens and Vieira et al., along with inactivated BCG or BCG-CWS, in the method of maturing dendritic cells taught by Tsuji et al. The ordinary artisan at the time the invention was made would have been motivated to do so, since Hilkens and Vieira et al. teach that 
Applicant’s arguments and the declaration of inventor Bosch, filed 5/24/21 have been fully considered, but they are not persuasive.
As an initial matter, it is noted that the Bosch declaration filed 5/24/21 is the same declaration filed 9/8/15. This declaration is not persuasive for the same reasons set forth in the office action mailed 10/27/15, which addressed this declaration
 Furthermore, the declaration addresses whether the claims are obvious over Tsuji, Vieira, Demangel, and Cortini. However, the instant rejections are over the combination Tsuji et al., Hilkens et al., Kalinksi et al., and Vieira, or over Tsuji et al., Hilkens et al., and Thoma-Uszynski et al.  The declaration does not address the teachings of Hilkens and Thoma-Uszynski.

 Applicant’s arguments, and the declaration assert that although the references teach IFN-gamma can increase IL-12p70 in combination with maturation with LPS, there would be no reasonable expectation that he same result could be achieved when substituting BCG for LPS as the maturation factor, since the two do not act identically in maturing dendritic cells (for example, Applicant notes that LPS can induce some IL-12p70, while BCG does not).
The teachings of the cited references regarding IFN-gamma are not limited to combining with LPS.  For example, Hilkens et al. teach that IFN-gamma upregulates IL-12p70 production by maturing dendritic cells when used in combination with bacterial maturation factors (LPS or SAC) or with CD40/CD40L. Furthermore, Vieira et al. teach that IFN-gamma profoundly increases the ability of maturing human dendritic cells to produce IL-12p70 irrespective of the mode of induction of DC maturation, and particularly teaches that IFN-gamma can synergize with TNF for increasing IL-12 production. See also Kalinski where it is taught that maturation with SAC, CD40, or LPS combined with IFN-gamma results in a greater than 10:1 ratio of IL-12p70 to IL-10. The references provide motivation and reasonable expectation of success in including IFN-gamma with BCG to increase the ratio of IL-12p70 to IL-10 for the reasons set forth above. 
Applicant further argues that similar to the reasoning above, there would be no expectation of success in substituting BCG for SAC as the maturation factor used in combination with IFN-gamma to increase IL12p70.  Applicant disputes the interpretation of the relative amounts of IL12p70/IL-10 produced by SAC in Kalinski and instead cites Demeure to provide evidence that SAC and BCG are not similar in their ability to induce IL-12p70/IL-10.  
It can clearly be discerned from Fig. 3A of Kalinski that the levels of IL-10 induced by SAC (on the order of 100-200 pg/ml) are higher than the level of IL-12p70, which is on the order of 60 pg/ml.  Applicant argues that Demeure, in Fig. 4A measure SAC induced IL-10 at about 2.75 ng/ml, while IL-12p70 is about 6.5 ng/ml, citing Fig. 2. However, the level of cytokines measured will vary in each individual 
Applicant further argues, and the declaration states, that Tsuji only teach BCG-CWS induces production of IL-12p40 after 6-11 days in the presence of GM-CSF, while the method discloses production increases in about 24 hours.
The reference to 6-11 days in Fig. 3 of Tsuji refers to the period of time monocytes are cultured with GM-CSF and IL-4 to provide immature dendritic cells.  See Fig. 3 legend, where iDC having been cultured for 3, 6, or 9 days (i.e. cultured with GM-CSF/IL-4) were incubated with BCG-CWS and GM-CSF and collected after 2 days.  Thus, the data if Fig. 3 depicts levels of cytokines after 2 days in culture with BCG-CWS, and not 6-11 days as asserted by Applicant.  However, the other cited references also teach a 24 hour period of maturation in the presence of maturation factors + IFN-gamma (and in the absence of GM-CSF) can be used, see, for example Kalinksi, and Hilkens, materials and methods).  Therefore, the combination of references would also make obvious a 24 hour maturation period with maturation factors, such as BCG-CWS combined with IFN-gamma. Regardless, the present claims recite no limitations regarding timeframe of maturation. 

Claims 2-4, 10-14, and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuji et al., 2000, in view of Hilkens et al., 1997 Vieira et al., 2000 and Kalinksi et al., 1997, as applied to claims 1, 5-6, and 8-9 above, and further in view of WO 97/29182.
The combined teachings of Tsuji et al., Vieira et al., 2000, Hilkens et al., and Kalinski et al. are discussed above.  
They do not contacting the immature dendritic cell with a predetermined tumor or viral antigen.
 WO 97/29182 teaches producing mature dendritic cells that present tumor or viral antigens, which are useful for activating antigen specific T cells (see page 6 in 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of WO 97/29182 to the method of producing mature dendritic cells of Tsuji et al., Hilkens et al., Vieira et al., and Kalinski et al. One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since WO 97/29182 teaches that antigen pulsed mature dendritic cells are useful for activing antigen specific T cells in vitro.  Furthermore, selecting from the known methods of antigen pulsing (i.e. adding before maturation or at the time of maturation) would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Applicant argues that the present claims are not obvious for the same reasons set forth above.
The claims stand rejected for the reasons set forth above.

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuji et al., 2000, in view of Hilkens et al., 1997, and Thoma-Uszynski et al., 2000 (all of record).
Tsjui et al. teach a method for producing mature human dendritic cells consisting of providing human immature dendritic cells and contacting immature dendritic cells with heat inactivated BCG or BCG-CWS (see pg. 6884, in particular).  Tsjui et al. also teach that said immature dendritic cells can be provided by isolating human mononuclear cells (i.e. monocytic dendritic cell precursors) and culturing in GM-CSF and IL-4 (see pg. 6884 in particular). Tsuji et al. teach that the BCG matured dendritic cells produce IL-12p40 (see page 6886, in particular). 

Hilkens et al. teach that IFN-gamma upregulates IL-12p70 production by maturing dendritic cells when used in combination with bacterial maturation factors (LPS or SAC) or with CD40/CD40L (see page 1922-1923, in particular). Hilkens et al. teach more than 100 fold enhancement of IL-12 production with IFN-gamma compared to the maturation factors alone (see Fig 3).  Hilkens et al. teach that such IL-12 producing dendritic cells induce Th1 cell development (i.e. type 1 polarizing, see page 1924, in particular). Hilkens et al. teach the IL-12p40 and IL-12p35 subunits of IL-12p70 can be differentially regulated, and that combining maturation factors (such as CD40L) that induce IL-12p40, with IFN-gamma, which induces transcription of IL-12p35 can be responsible for the induction of IL-12p70 (see page 1924, in particular).  Likewise, Thoma-Uszynski et al. teach that IFN-gamma can enhance IL-12p70 production by dendritic cells matured with bacterial maturation factors (mycobacterial lipopeptides).  Thoma-Uszynski et al. teach that the mycobacterial lipopeptides signal via TLR2 to induce dendritic cell maturation and cytokine production.  Thoma-Uszynski et al. teach that the lipopeptides, on their own, induce IL-12p40 and some IL-10 (see Fig. 3 and 6D) and that including IFN-gamma increases IL-12p70 production, and that IFN-gamma can also suppress IL-10 production (see page 3808-3809, in particular).   
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add IFN-gamma, as taught by Hilkens et al. and Thoma-Uszynski et al., along with inactivated BCG or BCG-CWS, in the method of maturing dendritic cells taught by Tsuji et al. The ordinary artisan at the time the invention was made would have been motivated to do so, since Hilkens and Thoma-Uszynski et al. teach that IFN-gamma, when added with a maturation factor, including mycobacterial TL2 activating maturation factors, enhances IL-12p70 production by the maturing dendritic cells. Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in inducing higher IL-12p70 production by including IFN-gamma with BCG, since Hilkens et al. teach that IFN-gamma induces IL-12p35, and that combination with a maturation factors that induce IL-12p40 (which is induced by BCG, as taught by Tsuji et al.) can result in production of IL-12p70. Additionally, Tsuji 
Applicant’s arguments and the declaration of Inventor Bosch filed 5/24/21 have been fully considered, but they are not persuasive.
Applicant argues that Thoma-Uszynski teaches the effects of various bacterial or synthetic lipopeptides, but there is no disclosure or suggestion in the reference that any of the lipopeptides are present or derivable from BCG, or that the lipopeptides are equivalent to BCG-CWS. 
Thoma-Uszynski et al. teaches that the lipopeptides function via TLR2 activation, and Tsuji et al. teaches that BCG also comprises lipopeptides and that BCG-CWS also 
Applicant argues that Thoma-Uszynski teach that the lipopeptides preferentially induce IL-12 but little to no IL-10, while the present specification discloses that BCG induces higher levels of IL-10 vs IL-12.
The instant specification does not disclose that BCG induces higher induces IL-10 compared to “IL-12”, as asserted by Applicant. The instant specification discloses that BCG induces the highest levels of IL-12p40 (ranging from 2852-12257 pg/ml), low amounts of IL-10 (as low as 5 pg/ml, with a range of 5-1206 pg/ml, and low amounts of IL-12p70, ranging from 5-393 pg/ml).  This is comparable to the teachings of Thoma-Uszynski et al., which demonstrate preferential induction of IL-12p40 compared to IL-10, with little IL-12p70 production in the absence of IFN-gamma (see page 3806 and Figure 6A-C, in particular).  
Applicant further argues that Thoma-Uszynski provides no control for IL-12p70.  Applicant argues that what one can determine from Thoma-Uszynski is that when the lipopeptide is added, there is a significant amount of IL-12p40, very little to no IL-10, and that if the level of IL-12p40 is similar to the amount of IL-12p70, the ratio of IL-12p70 to IL-10 would be well over 1, which is different than the ratio induced by BCG.
Thoma-Uszynski specifically teach that IL-12p70 levels are not similar to IL-12p40, and that they are ~100 fold lower than IL-12p40, which is a ratio consistent with other studies (see page 3806, right column, paragraph 3).  The ordinary artisan would have motivation and reasonable expectation of success that including IFN-gamma along with BCG-CWS would increase IL-12p70 production and decrease IL-10 secretion 
Applicant argues that BCG upregulates IL-10, and since IL-10 is known to suppress IL-12, one could not predict that IFN-gamma would increase IL-12 in the presence of BCG.
The levels of IL-10 induced by BCG (disclosed to range from 5-1206 pg/ml) are low as compared to the amount of IL-12p40 induced by BCG (2852-12257 pg/ml), and on par with amounts taught by other maturation factors known to be suitable for synergizing with IFN-gamma for increasing IL-12p70.  For example, see Fig. 6C of Thoma-Uszynski where it is shown that LPS induces approximately 200 pg/ml IL-10 from dendritic cells, yet as taught by Hilkens, IFN-gamma can induce high levels of IL-12p70 when combined with LPS.   

Claims 2-4, 10-14, and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuji et al., 2000, in view of Hilkens et al., 1997 and Thoma-Uszynski et al., 2000, as applied to claims 1, 5-6, and 8-9 above, and further in view of WO 97/29182.
The combined teachings of Tsuji et al., Hilkens et al., and Thoma-Uszynski et al. are discussed above.  
They do not contacting the immature dendritic cell with a predetermined tumor or viral antigen.
 WO 97/29182 teaches producing mature dendritic cells that present tumor or viral antigens, which are useful for activating antigen specific T cells (see page 6 in particular). WO 97/29182 teaches that the antigens are contacted with immature dendritic cells prior to addition of maturation factors, or while they are exposed to the maturation factors (i.e. simultaneously with the factors, see page 24, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of WO 97/29182 to the method of producing mature dendritic cells of Tsuji et al., Hilkens et al., and Thoma-Uszynski et al. One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since WO 97/29182 
Applicant argues that the present claims are not obvious for the same reasons set forth above.
The claims stand rejected for the reasons set forth above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-6, 8-14, and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-17 of copending US. 8,389,278, in view of WO 97/29182 and Tsuji et al., 2000 (of record).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are drawn to a method comprising providing immature dendritic cells and maturing the dendritic cells with a combination of BCG and IFN-gamma.  Furthermore, the ‘278 patent claims providing the immature dendritic cells by culturing monocyte dendritic cell precursors in a media supplemented with GM-CSF.  Furthermore, it would have been obvious to contact the immature dendritic cells with antigens, in order to produce an antigen presenting dendritic cells for stimulating T cells, as taught by WO 97/29182.  Additionally, it would be obvious to use inactivated BCG as taught by Tsjui et al. It is noted that the limitation of generating a mature dendritic cell that produces an increase ratio of IL-12 to IL-10 represents a further characterization of the method of the ‘278 patent, and does not render the instant claims patentably distinct.  
Applicant’s statement that a response to the double patenting rejections will be determined upon indication of allowable subject matter is acknowledged. 

Claims 1-6, 8-14, and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-16 of copending US. 9,102,917, in view of WO 97/29182 and Tsuji et al., 2000 (of record).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 15-16 are drawn to a method comprising providing immature dendritic cells and maturing dendritic cells with a combination of BCG and IFN-gamma.  Furthermore, the ‘917 patent claims providing the immature dendritic cells by culturing monocyte dendritic cell precursors in a media supplemented with GM-CSF.  Furthermore, it would have been obvious to contact the immature dendritic cells with antigens, in order to produce an antigen presenting dendritic cells for stimulating T cells, 
 Applicant’s statement that a response to the double patenting rejections will be determined upon indication of allowable subject matter is acknowledged. 

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644